Exhibit 10.1 Execution Copy AGREEMENT FOR DISPOSITION OF ESCROWED FUNDS This Agreement for the Disposition of Escrowed Funds (“Agreement”) is entered into on January 11, 2010, between Public Service Company of New Mexico (“PNM”), on the one hand, and on the other hand, Pacific Gas and Electric Company, Southern California Edison Company, San Diego Gas & Electric Company, the Public Utilities Commission of the State of California (“CPUC”), Edmund G. Brown Jr., Attorney General of the State of California, and the California Department of Water Resources, acting solely under the authority of power created by California Assembly Bill 1 from the First Extraordinary Session of 2001-2002, codified in Sections 8000 through 80270 of the California Water Code, and not under its powers and responsibilities with respect to the State Water Resources Development System (collectively, the “California Parties”).PNM and the California Parties are collectively referred to herein as the “Parties” and individually as a “Party.” Whereas, the Parties have reached an agreement in principle to settle claims asserted by the California Parties against PNM arising out of transactions in California energy markets during 2000 and 2001 (the “settlement”), the terms of which provide, among other things, for PNM to pay $45,000,000 to the California Parties through the combination of a cash payment and an assignment of receivables, and for the California Parties to release PNM from claims arising from the California energy crisis of 2000-2001, all of which will be detailed in a definitive settlement agreement (“Definitive Agreement”) to be prepared and executed by the Parties; and, Whereas, the Parties have agreed that PNM shall pay the cash portion of the settlement consideration into an escrow account, to be established by the California Parties, prior to execution of the Definitive Agreement and prior to approval of the Definitive Agreement by the Federal Energy Regulatory Commission (“FERC”) and the CPUC, which approval will be a prerequisite to the settlement’s effectiveness; and, Whereas, the Parties desire to enter this Agreement to govern the disposition of funds to be held in escrow pending execution of the Definitive Agreement and receipt of the required regulatory approvals. Now, therefore the Parties agree as follows: 1. Capitalized terms not otherwise defined in this Agreement shall have the meanings set forth in the Master Escrow Agreement II, dated May 27, 2008, between the California Parties and JP Morgan Chase Bank, a copy of which has been provided to PNM. 2. No later than five (5) Business Days after execution of this Agreement, the California Parties shall establish an Escrow Account (“Settling Supplier Refund Escrow (PNM)”) pursuant to the terms of the Master Escrow Agreement II (except insofar as the terms Execution Copy of such agreement contemplate that a definitive settlement agreement between the settling parties is already in place) by issuing instructions to the Escrow Agent that comply with the terms of the Master Escrow Agreement II and the provisions of paragraph 6 of this Agreement. 3. No later than five (5) Business Days after the later of (i) the date on which the Parties have fully executed this Agreement, or (ii) the date on which the Parties determine the amount of PNM’s receivables held in the accounts of the California Power Exchange and the California Independent System Operator as of close of business Pacific Standard Time on December 31, 2009 (the “PNM Receivables Amount”), PNM shall deposit an amount equal to forty-five million dollars ($45,000,000) less the PNM Receivables Amount into the Settling Supplier Refund Escrow (PNM).PNM shall transfer such amount in immediately available funds to the Settling Supplier Refund Escrow (PNM) by wire transfer to the following wire address: JP Morgan Chase Bank
